Exhibit 10.1

 

Sonus Networks, Inc.
7 Technology Park Drive
Westford, MA  01886

 

January 9, 2009

 

Legatum Capital Limited
Level 9, Convention Tower
P.O. Box 71082
Dubai U.A.E.

 

Gentlemen:

 

This letter constitutes the agreement (the “Agreement”) between Sonus
Networks, Inc. (the “Company”), on the one hand, and Legatum Capital Limited and
each of the entities set forth on Schedule A, on the other hand (collectively,
“Legatum”, and individually a “Member”), with respect to the matters set forth
below:

 

1.     Following the execution of this Agreement, Legatum will identify to the
Company in writing two candidates (the “Legatum Designees”) to serve on the
Board of Directors of the Company (the “Board”).  The Company will appoint the
Legatum Designees to the Board and agrees, if necessary, to expand the Board by
up to two members to create vacancies for such purpose.  Each Legatum Designee
will (i) be qualified to serve as a member of the Board under all applicable
corporate governance policies or guidelines of the Company and the Board
effective on the date of this Agreement (copies of which have been made
available or delivered to Legatum prior to the execution of this Agreement) and
applicable legal, regulatory and stock market requirements, (ii) meet the
independence requirements with respect to the Company of Section 4200(a)(15) of
the Rules of The Nasdaq Global Select Market or any successor thereto, and
(iii) be reasonably acceptable to the Board (including the Nominating Committee
of the Board) in its good faith discretion.  Subject to the foregoing standards,
the Board will not unreasonably oppose the appointment of the Legatum
Designees.  Following receipt of the identification of the Legatum Designees,
the Board (including the Nominating Committee of the Board) will review and
evaluate the Legatum Designees as soon as reasonably practicable.  Promptly
following approval, the Board shall take all corporate action necessary to
appoint the Legatum Designees that have been approved to the Board.  If the
Board does not accept any Legatum Designee, Legatum will have the right to
identify replacements for such Legatum Designee for appointment by the Board in
accordance with the provisions of this Paragraph 1 and Paragraph 2 below,
provided that notwithstanding the criteria set forth above, such person may be
affiliated with Legatum and provided further that Mark Stoleson shall be deemed
acceptable to the Board in such circumstance.  Notwithstanding anything to the
contrary contained herein, the Board may reject any Legatum Designee in its sole
and absolute discretion if such Legatum

 

--------------------------------------------------------------------------------


 

Nominee’s appointment would require disclosure under item 401(f) of Regulation
S-K of the General Rules and Regulations under the Securities Act of 1933, as
amended.

 

2.     Legatum will use its reasonable efforts to cause the Legatum Designees to
cooperate fully with the Company in connection with the Company’s process for
selecting, evaluating and appointing directors to serve on the Board, including
to: (i) make themselves reasonably available for interviews and other meetings
as the Board or the Nominating Committee of the Board, or both, may reasonably
request, (ii) complete officers’ and directors’ questionnaires provided to
directors in connection with their service on the Board, (iii) consent to and
provide information to the Company for customary reference and background
checks, and (iv) provide such other information (including information necessary
to determine the nominee’s independence status under the Rules of The Nasdaq
Global Select Market or any successor thereto as well as information necessary
to determine any disclosure obligations of the Company) as the Board or the
Nominating Committee of the Board, or both, may reasonably request.

 

3.     In order to create classes of directors that are relatively equal in size
as required by Delaware law, one of the Legatum Designees (the “2009 Designee”)
will have an initial term that expires at the 2009 Annual Meeting of
Stockholders (the “2009 Annual Meeting”), and the other Legatum Designee will
have a term that expires at the 2010 Annual Meeting of Stockholders (the “2010
Annual Meeting”).  The 2009 Designee shall be included in the Company’s slate of
directors for election at the 2009 Annual Meeting and the Company shall publicly
support and recommend that the Company’s stockholders vote for the election
of the 2009 Designee at the 2009 Annual Meeting in the same manner as all other
designees on the Company’s slate of directors.

 

4.     Each of the Legatum Designees will comply with all policies, procedures,
processes, codes, rules, standards and guidelines applicable to all members of
the Board, including, but not limited to, the Company’s Code of Business Conduct
and Ethics and Corporate Governance Policies, each as in effect on the date of
this Agreement (copies of which Legatum acknowledges have been made available or
delivered to Legatum prior to the execution of this Agreement), and as may be
modified by the Board from time to time in its sole and absolute discretion. 
The Legatum Designees will enjoy the same rights, privileges, powers and duties
as all other directors, and receive the same compensation and benefits
(including expense reimbursement) as all other directors, including
indemnification rights, exculpation protections associated with service on the
Board, and directors’ and officers’ liability insurance to the extent sent forth
in existing or future policies for directors generally.  Notwithstanding
anything to the contrary in this Agreement, the Legatum Designees, during the
term of their service as directors of the Company, will not be prohibited from
acting as directors and complying with their fiduciary duties as directors of
the Company.

 

5.     If at any time during the Restricted Period (as defined below) a Legatum
Designee shall cease to be a member of the Board for any reason, Legatum shall
be entitled to

 

2

--------------------------------------------------------------------------------


 

designate another person (a “Legatum Successor Designee”), to serve as a
director in place of such Legatum Designee for the same term as the Legatum
Designee whom is being replaced.  Any Legatum Successor Designee will be
required in all cases to be approved by the Board (including the Nominating
Committee of the Board) in the manner set forth in and subject to the provisions
set forth in Paragraph 1 and Paragraph 2 of this Agreement.  If the Board does
not accept any Legatum Successor Designee, Legatum will have the right to
recommend additional Legatum Successor Designees in accordance with this
Paragraph 5.  The Board will appoint such Legatum Successor Designee to the
Board no later than three business days after the Board’s approval of such
Legatum Successor Designee.  Upon becoming a member of the Board, any Legatum
Successor Designee will become a Legatum Designee for all purposes under this
Agreement.

 

6.     In accordance with the Company’s Restated Certificate of Incorporation,
Amended and Restated Bylaws and applicable state law, the Board will approve,
submit and recommend, and solicit proxies in favor of, a resolution for
consideration by the Company’s stockholders at the 2009 Annual Meeting to
provide for the annual election of all directors in accordance with the terms of
this Paragraph 6 (the “Declassification Proposal”).  In the Company’s definitive
proxy statement for the 2009 Annual Meeting, the Board will include a
recommendation that the Company’s stockholders vote in favor of the
Declassification Proposal.  Pursuant to the Declassification Proposal, if
adopted by the Company’s stockholders, each director (other than the 2009
Designee, who shall only stand for election to a one-year term expiring at the
2010 Annual Meeting) elected at the 2009 Annual Meeting would be elected for a
two-year term ending at the 2011 Annual Meeting, and each director elected at
the 2010 Annual Meeting would be elected for a one-year term ending at the
Company’s 2011 Annual Meeting of Stockholders (the “2011 Annual Meeting”).  At
the 2011 Annual Meeting and thereafter, all of the Company’s directors would be
elected to one-year terms.

 

7.     As soon as reasonably practicable following the execution of this
Agreement, the Board shall take all action necessary to establish an ad hoc
committee of the Board (the “Corporate Development and Investment Committee”)
with the responsibility of working with management to focus on uses of the
Company’s cash and short-term investments, tax planning, strategic acquisitions,
mergers and joint ventures, with the objective of enhancing stockholder value. 
The Corporate Development and Investment Committee will be composed of three
directors.  As long as any Legatum Designee is serving on the Board, the
Corporate Development and Investment Committee will include at least one Legatum
Designee as selected by Legatum.

 

8.     Each Member will not, and will cause each of its respective affiliated
funds, persons and entities not to, do any of the following for a period
commencing on the date hereof and ending on the  date that is 30 days prior to
the first day of the notice period specified in the Company’s advance notice
bylaw related to any action to be taken at the 2010 Annual Meeting (assuming,
for purposes of determining the date on which

 

3

--------------------------------------------------------------------------------


 

the Restricted Period shall end and regardless of the date on which the 2010
Annual Meeting is actually held, that the 2010 Annual Meeting is held within
such number of days of the anniversary date of the 2009 Annual Meeting as shall
not require a change in the deadline under the Company’s advance notice bylaw)
(such period, the “Restricted Period”): (a) make, engage in, or in any way
participate in, directly or indirectly, any “solicitation” (as such term is used
in the proxy rules of the Securities and Exchange Commission (the “SEC”)) of
proxies in support of (i) any nominee to the Board in opposition to the
Company’s slate of directors for election or (ii) the removal of any director of
the Company, or (b) initiate, propose or otherwise “solicit” (as such term is
used in the proxy rules of the SEC), directly or indirectly, stockholders of the
Company for the approval of stockholder proposals, or conduct any other type of 
public referendum of the Company’s stockholders (binding or non-binding)
(subparagraphs (a) and (b) collectively referred to herein as the “Restricted
Activities”).   Notwithstanding the foregoing restrictions in this Paragraph 8,
no Member shall be prohibited from submitting to the Company on a strictly
confidential basis any shareholder proposal pursuant to Rule 14a-8 of the
Securities Exchange Act of 1934, as amended, for inclusion in the Company’s
definitive proxy statement in connection with the 2010 Annual Meeting of
Stockholders (“Rule 14a-8 Notice”); provided, however, that nothing in this
sentence shall be deemed to prevent or otherwise restrict Legatum from making
such filings as are required by law, including, without limitation, an amendment
to Legatum’s Schedule 13D (any such filing, a “Required Legatum Filing”).  If
Legatum shall make a Required Legatum Filings in connection with a Rule 14a-8
Notice or upon the termination of the Restricted Period if any Member or any of
its respective affiliated funds, persons and entities shall engage in any
Restricted Activity in connection with the 2010 Annual Meeting, then Legatum
shall immediately cause the Legatum Designees to resign from the Board and the
Company shall condition the appointment of the Legatum Designees on agreeing to
such possible resignation. The Company and Legatum agree that, during the
Restricted Period, neither party will publicly publish or publicly disseminate
any disparaging statements, written or oral, regarding the Company, the Board,
the management of the Company, Legatum or the Legatum Designees.  The Company
shall amend its advance notice bylaw relating to the nomination of directors and
the presentation of business by stockholders to, among other things, provide
that the advance notice period for such action shall not be later than the 90th
day nor earlier than the 120th day prior to the anniversary date of
the preceding year’s annual meeting, and such amendment shall be applicable to
the 2010 Annual Meeting.

 

9.     As soon as reasonably practicable following the execution of this
Agreement, the Company will issue a press release in a form mutually and
reasonably agreeable to the Company and Legatum (the “Press Release”).  Neither
the Company nor Legatum, during the Restricted Period, will make any public
statements (including in any filing with the SEC or any other regulatory or
governmental agency, including any stock exchange) that are inconsistent with,
or otherwise contrary to, the statements in the Press Release; provided,
however, that Legatum and the Company may make such

 

4

--------------------------------------------------------------------------------


 

filings as are required by law, including, without limitation, an amendment to
Legatum’s Schedule 13D.

 

10.   The Company and Legatum each acknowledge and agree that money damages
would not be a sufficient remedy for any breach (or threatened breach) of this
Agreement by the other party and that, in the event of any breach or threatened
breach hereof, the non-breaching party shall be entitled to seek injunctive and
other equitable relief, without proof of actual damages, that the breaching
party shall not plead in defense thereto that there would be an adequate remedy
at law, and that the breaching party agrees to waive any applicable right or
requirement that a bond be posted by the non-breaching party.  Such remedies
shall not be the exclusive remedies for a breach of this Agreement, but will be
in addition to all other remedies available at law or in equity.

 

11.   All notices and other communications under this Agreement shall be in
writing and shall be given (and shall be deemed to have been duly given upon
receipt) by delivery in person, by facsimile, by Federal Express or by
registered or certified mail, postage pre-paid, return receipt requested, as
follows:

 

If to the Company:

 

 

Sonus Networks, Inc.
7 Technology Park Drive
Westford, MA  01886

 

 

Attn:

Rich Nottenburg, CEO

 

 

Phone:

+1 978 614 8100

 

 

Fax:

+1 978 614 8101

 

 

With a copy (which shall not constitute notice) to:

 

 

Manatt, Phelps & Phillips, LLP
11355 West Olympic Blvd.
Los Angeles, CA  90064

 

 

Attn:

Gordon Bava, Esq.

 

 

 

Mark Kelson, Esq.

 

 

 

David Grinberg, Esq.

 

 

Phone:

+1 310 312 4000

 

 

Fax:

+1 310 312 4224

 

 

5

--------------------------------------------------------------------------------


 

If to Legatum:

 

 

Legatum Capital Limited
Level 9, Convention Tower
Dubai U.A.E.

 

 

Attn:

Mark Stoleson

 

 

Phone:

+971 4 317 5800

 

 

Fax:

+971 4 317 5811

 

 

With a copy (which shall not constitute notice) to:

 

 

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY  10036

 

 

Attn:

Paul T. Schnell

 

 

 

Richard J. Grossman

 

 

Phone:

+1 212 735 3000

 

 

Fax:

+1 212 735 2000

 

 

12.   This Agreement may be executed in any number of counterparts (including by
facsimile and .pdf file), each of which shall be deemed to be an original and
all of which together shall be deemed to be one and the same instrument.  The
parties hereto need not execute the same counterpart.

 

13.   This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to its conflict of laws
principles.  The parties hereto consent to personal jurisdiction and venue in
any action to enforce this Agreement in the federal or state courts located in
Wilmington, Delaware.

 

14.   This Agreement constitutes the only agreement between Legatum and the
Company with respect to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written.  This Agreement shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns. This Agreement may not be
assigned by Legatum without the prior written consent of the Company.  No
amendment, modification, supplement or waiver of any provision of this Agreement
may in any event be effective unless in writing and signed by the party or
parties affected thereby, and then only in the specific instance and for the
specific purpose given.

 

15.   This Agreement shall automatically terminate and be of no further force or
effect, without any action on the part of any of the parties hereto, in the
event of the sale of substantially all of the Company’s assets or a change of
control of the Company, which shall be deemed to include, among other things,
(i) any transaction or series of related transactions pursuant to which the
stockholders of the Company prior to such transaction or series of transactions
hold less than a majority of the voting power of the Company or any successor in
interest thereto or less than a majority in interest of all or substantially all
of the assets of the Company, and (ii) any transaction or series of related
transactions pursuant to which the members of the Board prior to such

 

6

--------------------------------------------------------------------------------


 

transaction or series of transactions constitute less than a majority of the
members of the Board or the board of directors of any successor in interest
thereto.

 

16.   Each Member, on behalf of itself, represents and warrants that (a) such
Member has the power and authority to execute, deliver and carry out the terms
and provisions of this Agreement and to consummate the transactions contemplated
hereby, and (b) this Agreement has been duly and validly authorized, executed
and delivered by such Member, constitutes a valid and binding obligation and
agreement of such Member and is enforceable against such Member in accordance
with its terms.

 

17.   The Company represents and warrants that (a) the Company has the power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby, and (b) this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the Company
and is enforceable against the Company in accordance with its terms.

 

[Execution page follows.]

 

7

--------------------------------------------------------------------------------


 

 

SONUS NETWORKS, INC.

 

 

 

 

 

By:

  /s/ Richard N. Nottenburg

 

 

Name:

Richard Nottenburg

 

 

Title:

Chief Executive Officer

 

Accepted and Agreed:

 

 

 

LEGATUM CAPITAL LIMITED

 

 

 

 

 

 

By:

  /s/ Mark Stoleson

 

 

Name:

Mark Stoleson

 

Title:

Director

 

 

 

GALAHAD SECURITIES LIMITED

 

 

 

 

 

 

By:

  /s/ Mark Stoleson

 

 

Name:

Mark Stoleson

 

Title:

Director

 

 

 

LEGATUM GLOBAL HOLDINGS LIMITED

 

 

 

 

 

 

By:

  /s/ Mark Stoleson

 

 

Name:

Mark Stoleson

 

Title:

Director

 

 

 

LEGATUM GLOBAL INVESTMENT LIMITED

 

 

 

 

 

 

By:

  /s/ Mark Stoleson

 

 

Name:

Mark Stoleson

 

Title:

Director

 

 

 

SENATE LIMITED, acting on behalf of that
certain trust formed under the laws of the Cayman
Islands as of 1 July 1996

 

 

 

 

 

 

 

By:

  /s/ Mark Stoleson

 

 

Name:

Mark Stoleson

 

Title:

Director

 

--------------------------------------------------------------------------------


 

Schedule A

 

Galahad Securities Limited

 

Legatum Global Holdings Limited

 

Legatum Global Investment Limited

 

Senate Limited, acting on behalf of that certain trust formed under the laws of
the Cayman Islands as of 1 July 1996

 

41353033.5

 

9

--------------------------------------------------------------------------------